Citation Nr: 1312343	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-44 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease and spondyloarthritis of the lumbar spine.

3.  Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 Decision Review Officer (DRO) decision and an August 2010 rating decision dated in of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to increased evaluations for service-connected lumbar spine disability and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence indicates that the Veteran is not currently diagnosed with continuing sinusitis.  While noted on occasion by history, clinical findings of continuing sinusitis are not demonstrated.


CONCLUSION OF LAW

The Veteran does not have chronic sinusitis that was incurred in or aggravated by active service.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in February 2010 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  This letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and post-service treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in May 2010.  38 C.F.R. § 3.159(c)(4).  The May 2010 VA examiner addressed the existence of chronic sinusitis in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The May 2010 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran seeks service connection for chronic sinusitis.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of chronic sinusitis is factually shown during service.  The Board concludes it was not.  

On the Reports of Medical History completed by the Veteran in February 1974, November 1975, and January 1976, he indicated that he had at some point had sinusitis.  In February 1974, the Physician's summary and elaboration section noted "sinusitis - once - treated."  In January 1976, the Physician's summary and elaboration section noted, "Alleged occasional sinusitis - no medication."  The service treatment records are absent findings or diagnoses of sinusitis during service.  

Even assuming for the sake of argument that the Veteran had episodes of sinusitis during his active duty service, the Board cannot conclude a "chronic" sinusitis condition was incurred during such service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic or continuing disorder exists.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury or disease.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In addition, the post-service medical records include a diagnosis of chronic sinusitis.  The Board notes, however, that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran has chronic sinusitis related to his military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

The Veteran presented in February 2010 to primary care physician for follow up of chronic medical problems.  The assessment included chronic sinusitis and noted, "I reviewed with patient his ENT consult response -'for surgery only' and recommended CT scan ...."

The Veteran presented for Allergy and Immunology consultation in March 2010 with complaints of nasal allergic-type symptoms and report of sinusitis 40 years prior.  Physical examination of the nose demonstrated 2+ edema in the left nostril and thick discharge.  Diagnoses indicated that the Veteran did not have chronic sinusitis.  

The Veteran underwent VA examination in May 2010 at which time the Veteran reported a history of sinusitis with symptoms of purulent drainage and sinus pain.  The Veteran also reported current symptoms of sinus pain, postnasal drip, sensation of fullness in the sinuses despite medication.  The Veteran reported difficulty breathing through his nose while supine almost every night.  Physical examination demonstrated no sign of sinus disease.  There was mild hyperemia of the nasal mucosa but no drainage appreciated.  CT maxillofacial demonstrated clear paranasal sinuses.  The examiner stated that the Veteran's symptoms were consistent with allergic rhinitis but that there was no objective evidence of chronic sinusitis.

The Veteran presented for Otolaryngology consultation in August 2010 with complaints of nasal drainage.  Physical examination of the nose demonstrated severe nasal congestion bilaterally and septal deviation to the left.  The provider noted that there was no component of sinusitis to this problem.

Here, there are legitimate reasons for accepting the three unfavorable medical findings of no chronic sinusitis over the February 2010 favorable diagnosis of chronic sinusitis.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, of the three unfavorable medical findings of no chronic sinusitis, one was rendered by a specialist in the field.  The August 2010 medical findings were rendered by an Otolaryngology resident.  In addition, although the February 2010 provider performed a physical examination on the Veteran, there is no specific reference to his nose or nasal passages.  Thus, it does not appear that the assessment of chronic sinusitis was due to a physical examination of the Veteran that day.  As such, the Board finds that such assessment is a bare without supporting clinical data and does not provide the required degree of medical certainty.   

The Veteran contends that he currently suffers from chronic sinusitis which is related to his service, and he is certainly competent to describe symptoms of sinusitis.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Although the Veteran is competent to describe symptoms, sinusitis is not a condition that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of sinusitis is medical in nature and not capable of lay observation.  As such, competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  As such, the Veteran's contention that he suffers from chronic sinusitis is given no probative weight.  He may have nasal symptoms that have been attributed to allergic rhinitis, which is considered service connected.  There is no evidence showing treatment for sinusitis at any time post service.  He has not alleged such treatment.  The current clinical evidence, as discussed above, does not reveal chronic or continuing sinusitis.

Thus, the Board finds that the weight of the evidence is against a finding that the Veteran currently demonstrates chronic sinusitis.  In the absence of competent medical evidence that a current chronic sinusitis disability exists and was either caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for chronic sinusitis have not been established.  38 C.F.R. § 3.303. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

Entitlement to service connection for chronic sinusitis is denied.


REMAND

The Veteran seeks an evaluation in excess of 20 percent for degenerative disc disease and spondyloarthritis of the lumbar spine.  

The veteran's service-connected lumbar spine disability has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome.  In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  In addition, higher evaluations are warranted when the lumbar spine disability causes incapacitating episodes having a total duration of at least 4 weeks during a 12-month period.

On VA examination in April 2007, the Veteran demonstrated forward flexion of the lumbar spine from zero to 70 degrees with pain and extension, lateral flexion, and lateral rotation to 30 degrees without pain.  There were no muscle spasm and no spinal deformities.  Repetitive motions of the Veteran's lumbar spine further decreased forward flexion from 70 degrees to 60 degrees due to increasing pain.  

An October 2010 private medical record indicates that the Veteran demonstrated a 51 to 75 percent flexion and extension loss.  

On VA examination in August 2011, the Veteran demonstrated forward flexion to 45 degrees; extension, lateral flexion, and left lateral rotation to 15 degrees; and right lateral rotation to 20 degrees.  The Veteran refused to perform repetitive-use testing due to increasing pain.  After physical examination, the examiner diagnosed the Veteran as having degenerative disc disease and noted that there had been no interval change since the previous examination performed in April 2007.  

A November 2011 private medical record indicates that the Veteran reported that since he was last seen, his low back pain was worse and his motion was more restricted.  On examination, the Veteran's lumbar spine flexion and extension were restricted to 10 degrees by pain.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in August 2011.    

Unfortunately, the two private medical records do not contain enough detail to permit the Board to adequately rate the Veteran's lumbar spine disorder.  In addition, the Board notes that the Veteran contends that he was mis-measured at his latest VA examination.  As such, the Veteran should be provided an opportunity to report for a current VA spine examination to ascertain the current status of his service-connected lumbar spine disability.

Furthermore, the Veteran has contended that the principal problem from his back is the affect that it has on his gait.  He reports that he has great difficulty walking and uses aids to assist in ambulation.  This appears to suggest the possibility of lower extremity symptoms that may be related to the low back.  Reports on file do not contain sufficient detail to address this matter.

The Veteran also seeks a compensable evaluation for allergic rhinitis.  

The Veteran's allergic rhinitis is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522 for allergic or vasomotor rhinitis which provides for a 10 percent evaluation for allergic or vasomotor rhinitis without polyps but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side and a 30 percent evaluation with polyps. 

At the March 2010 VA Allergy and Immunology consultation, examination of the Veteran's nose demonstrated 2+ edema in the left nostril and thick discharge.  At the August 2010 VA Otolaryngology consultation, physical examination demonstrated severe nasal congestion bilaterally and septal deviation to the left.

At the May 2010 VA examination, however, physical examination demonstrated no signs of nasal obstruction, no nasal polyps, and no septal deviation.

Unfortunately, the two VA medical records do not contain enough detail to permit the Board to adequately rate the Veteran's allergic rhinitis.  As such, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current status of his service-connected allergic rhinitis.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbar spine degenerative disc disease and spondyloarthritis and his allergic rhinitis that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded a VA examination(s) to ascertain the severity of his lumbar spine degenerative disc disease and spondyloarthritis.  Both orthopedic and neurological manifestations should be investigated, to the extent present.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s), and the examination report(s) should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered. The examiner(s) should be asked to determine whether the Veteran's lumbar spine exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner(s) should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

The examiner(s) should also identify all neurological manifestations of the Veteran's service-connected lumbar spine degenerative disc disease and spondyloarthritis, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  Any functional impairment, to include interference with ambulation should be clearly set out.

3.  The Veteran should be afforded a VA examination to ascertain the severity of his allergic rhinitis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  The examiner should specifically address whether the Veteran has any polyps or nasal passage obstruction greater than 50 percent on either side.    

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


